                                         Danielle M. Ryman
                                         DRyman@perkinscoie.com
                                         Sarah L. Schirack
                                         SSchirack@perkinscoie.com
                                         PERKINS COIE LLP
                                         1029 West Third Avenue, Suite 300
                                         Anchorage, AK 99501-1981
                                         Telephone: 907.279.8561
                                         Facsimile: 907.276.3108
                                         Attorneys for Defendants
                                         UNIVERSITY OF ALASKA BOARD OF
                                         REGENTS AND UNIVERSITY OF
                                         ALASKA SYSTEM
                                                             IN THE UNITED STATES DISTRICT COURT
                                                                   FOR THE DISTRICT OF ALASKA

                                         THERESA DUTCHUK, ANNALISA
                                         HEPPNER, LIZ ORTIZ, JOANNA WELLS,
                                         NORMA JOHNSON, AND JANE DOE VI,
                                                               Plaintiffs,
                                                v.
                                         DAVID YESNER, UNIVERSITY OF                             Case No. 3:19-cv-00136-HRH
                                         ALASKA BOARD OF REGENTS AND
                                         UNIVERSITY OF ALASKA SYSTEM,
                                                               Defendants.

                                                           MOTION TO COMPEL DISCOVERY RESPONSES

                                               Defendants University of Alaska Board of Regents and University of Alaska System
907.279.8561 / Facsimile 907.276.3108




                                        (collectively, “the University”), by and through their attorneys, Perkins Coie LLP, hereby move
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        the Court pursuant to the Federal Rule of Civil Procedure Rule 37(a), to compel Plaintiffs to
         PERKINS COIE LLP




                                        provide complete responses to the University’s discovery requests served on November 19, 2020.




                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                      -1-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH        Document 109 Filed 07/09/21 Page 1 of 21
                                        The University attempted to meet and confer with the Plaintiffs multiple times in a good faith

                                        effort to obtain the requested discovery, but to date, Plaintiffs have not provided complete

                                        responses, and have recently stopped responding to the University’s communications regarding

                                        discovery. Accordingly, the University asks the Court for an order compelling Plaintiffs to

                                        provide complete discovery responses.

                                               The University certifies that it has in good faith attempted to confer with Plaintiffs prior

                                        to filing this motion regarding discovery requests in an effort to secure compliance without court

                                        action under Local Rule 37.1. Plaintiffs’ counsel has stopped responding to the University’s

                                        counsel regarding this discovery dispute, and thus the University is unable to “present that

                                        dispute to the court in a single, joint motion, stating the issue, any applicable rules, and each

                                        party’s proposed disposition of the dispute,” as stated in this Court’s June 7, 2021 Order. Dkt.

                                        108. However, the University’s counsel does provide below the objections raised by Plaintiffs’

                                        counsel in their discovery responses.

                                                                                BACKGROUND

                                               Plaintiffs Theresa Dutchuk, Annalisa Heppner, Liz Ortiz, Joanna Wells, Norma Johnson,

                                        and Jane Doe VI filed claims against Defendants David Yesner and the University on May 15,

                                        2019. Plaintiffs amended their complaint three times after a series of motions to dismiss.

                                               Plaintiffs allege that Defendant Yesner sexually harassed them, and that the University
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        was deliberately indifferent to his conduct, created a hostile educational environment, and
         PERKINS COIE LLP




                                        retaliated against them by withholding protections otherwise conferred by Title IX. Plaintiffs say

                                        that this resulted in “significant and pervasive . . . emotional distress . . . causing significant


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                           -2-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH         Document 109 Filed 07/09/21 Page 2 of 21
                                        damage to their mental health.” Dkt. 74, at 3. Specifically, Plaintiffs ask for “damages for past,

                                        present, and future emotional pain and suffering, ongoing and severe mental anguish, loss of past,

                                        present, and future enjoyment of life and past and present lost earnings and earning capacity”

                                        that they allegedly suffered as a result of Defendant Yesner’s physical contact, fear of such

                                        contact, and purported retaliation. Dkt 74, at 60-65, 67. For example:

                                           Plaintiff Dutchuk claims that Defendant Yesner’s photographs of her and other women
                                            caused “immeasurable and emotionally crippling” pain and suffering. Dkt. 74, at 26.

                                           Plaintiff Johnson claims that Defendant Yesner’s alleged actions caused distress such that
                                            “[s]he could not focus on work.” Dkt. 74, at 43.

                                           Plaintiff Doe VI claims that her experiences with Defendant Yesner were “terrifying and
                                            traumatizing” such that they have “haunted [her] for years and years and well into her later
                                            life.” Dkt 74, at 46.

                                               On November 19, 2020, the University served Plaintiffs with its First Set of

                                        Interrogatories, Requests for Production, and Requests for Admission. After providing Plaintiffs

                                        with numerous extensions of time to respond, yet still receiving incomplete responses, the

                                        University sent Plaintiffs a meet and confer letter on March 15, 2021 in an effort to obtain the

                                        requested discovery without court action. Ex. 1. The letter requested that Plaintiffs provide

                                        supplemental responses within two weeks. Rather than doing so, at the end of the two weeks

                                        Plaintiffs’ counsel asked for a one-week extension, to which the University agreed. Ex. 2. But,

                                        instead of providing any supplemental discovery, at the end of the one-week extension Plaintiffs
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        simply sent their much-delayed preliminary witness list and initial disclosures (which were due
         PERKINS COIE LLP




                                        in early January, see Dkt. 102, 103).

                                               The University followed up with Plaintiffs’ counsel again on the status of the outstanding


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                        -3-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH         Document 109 Filed 07/09/21 Page 3 of 21
                                        discovery on April 7, and the next day Plaintiffs’ counsel replied that she “may need another

                                        week.” Ex. 3. Plaintiffs’ counsel did, however, clarify that she simply did not plan to supplement

                                        a number of requests at all. She told the University that, in essence, Plaintiffs would not provide

                                        authorizations for the release of medical records because: (1) Defendants could only have

                                        medical records that Plaintiffs chose to provide, and (2) Plaintiffs would not produce records that

                                        predate the alleged incidents or that Plaintiffs subjectively deem irrelevant to the alleged

                                        incidents. Id. Plaintiffs’ counsel noted that she “anticipated supplementing with reports from

                                        expert witnesses to calculate economic damages and noneconomic damages,” but said nothing

                                        of the discovery that the University had requested that would necessarily guide its own expert

                                        analyses. Id. At the end of April, Plaintiffs’ counsel then sent a quasi-expert recent “diagnostic

                                        evaluation” for Plaintiff Dutchuk conducted by Suzi Phelps, Ph.D., Clinical Psychologist, on

                                        April 20, 2021, along with a set of still incomplete supplemental discovery responses for her, Ex.

                                        4, but still refused to provide any supporting contemporaneous medical records. Plaintiffs’

                                        counsel has not provided supplemental discovery responses for any of the other five Plaintiffs.

                                               On May 18, the University responded to Plaintiffs’ counsel and again explained how

                                        each of the University’s discovery requests and interrogatories were specifically tailored to elicit

                                        documents and responses relevant to Plaintiffs’ claims and alleged damages in this case, as well

                                        as the University’s potential defenses. Ex. 5. The University requested a response within a week,
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        but heard nothing back from Plaintiffs’ counsel. Instead, Plaintiffs’ counsel sent recent quasi-
         PERKINS COIE LLP




                                        expert “diagnostic evaluations” for Plaintiffs Doe VI and Heppner, also conducted by Suzi

                                        Phelps, Ph.D., Clinical Psychologist, similar to the one that was previously sent for Plaintiff


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                          -4-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH         Document 109 Filed 07/09/21 Page 4 of 21
                                        Dutchuk—again without making any mention of the discovery necessary to inform and support

                                        any independent expert analyses, or any of the Plaintiffs’ other claims and the University’s

                                        defenses, that Plaintiffs’ counsel had still yet to provide.

                                                  Finally, on June 8, the University’s counsel sent Plaintiffs’ counsel a list of four available

                                        days to discuss these discovery issues via phone the following week, but Plaintiffs’ counsel never

                                        responded.1 Ex. 6. Mr. Yesner’s counsel replied with her availability at 9:35am on June 11, id.,

                                        but Plaintiffs’ counsel never replied to that message, either. Plaintiffs’ counsel clearly was not

                                        away or otherwise unavailable: at 6:50pm on June 11, Plaintiffs’ counsel circulated yet another

                                        quazi-expert “diagnostic evaluation” conducted by Suzi Phelps, Ph.D., Clinical Psychologist on

                                        May 24, 2021, this time for Plaintiff Norma Johnson. Ex. 7.

                                                                                     ARGUMENT

                                                  Discovery is construed broadly under Fed. R. Civ. P. 26(b)(1) if it may result in

                                        documents and responses relevant to a plaintiff’s claims and alleged damages, as well as the

                                        defendant’s potential defenses. The Ninth Circuit has made clear that “wide access to relevant

                                        facts serves the integrity and fairness of the judicial process by promoting the search for truth.”

                                        Epstein v. MCA, Inc., 54 F.3d 1422, 1423 (9th Cir. 1995). Accordingly, “[d]iscovery rules are

                                        liberally construed to promote the just, speedy, and inexpensive resolution of litigation.”

                                        Travelers Cas. & Sur. Co. of Am. v. Gelbrich, No. A04-0165 CV (RRB), 2005 WL 1958418, at
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        *1 (D. Alaska Aug. 12, 2005). Plaintiffs are therefore required to “make a good faith effort to
         PERKINS COIE LLP




                                        1
                                         Plaintiffs’ counsel has also never responded to a May 26, 2021 email from the University’s
                                        counsel regarding deposition scheduling.


                                            MOTION TO COMPEL
                                            Dutchuk, et al. v. Yesner, et al.                                                           -5-
                                            Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH            Document 109 Filed 07/09/21 Page 5 of 21
                                        fully answer Defendant’s interrogatories,” and likewise provide the requested discovery

                                        materials. Id. at *2. Where a plaintiff fails to provide adequate discovery, Fed. R. Civ. P.

                                        37(a)(3)(B) permits a party to move the court to compel discovery once they have attempted to

                                        engaged in a “live exchange of ideas and opinions” on the outstanding discovery requests, as the

                                        University’s counsel has attempted to do here without response from Plaintiffs’ counsel. Soto v.

                                        City of Concord, 162 F.R.D. 603, 623 (N.D. Cal. 1995).

                                                  Although Plaintiffs’ counsel has suggested that more information would be forthcoming

                                        during Plaintiffs’ depositions, deposition testimony is not a substitute for interrogatory responses

                                        under the federal rules. 2 As the comments to FRCP 33 notes, “[t]here is no reason why

                                        interrogatories should be more limited than depositions, particularly when the former represent

                                        an inexpensive means of securing useful information.” The University is entitled to fulsome

                                        interrogatory responses and document production on issues that might inform its defenses and

                                        potential experts’ assessments of liability and damages.

                                                  The University is entitled to the following categories of information because the

                                        responses are necessary to the University’s defense:

                                                         prior educational background information and transcripts

                                                         tax returns and W-2s

                                                         information about their employment and earnings both before and after
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        2
                                         Plaintiffs’ counsel has not responded to the University’s counsel’s email regarding depositions
                                        scheduling, sent over a month ago. It is important that the University receive the requested
                                        discovery in advance of any depositions to make the depositions worthwhile and efficient.


                                            MOTION TO COMPEL
                                            Dutchuk, et al. v. Yesner, et al.                                                       -6-
                                            Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH           Document 109 Filed 07/09/21 Page 6 of 21
                                                        graduation

                                                       medical information and records sufficient to allow the trier of fact to distinguish

                                                        whether their alleged “severe mental anguish” is due to the events alleged in the

                                                        Complaint or other sources

                                                       information about the damage amounts requested

                                                       comprehensive details from each Plaintiff regarding to whom, how, and precisely

                                                        when they reported the conduct alleged issue in this suit, among other

                                                        information detailed below.

                                                   A. Interrogatory Nos. 3

                                               Interrogatory No. 3 asks Plaintiffs to “identify and describe in detail any mental anguish,

                                        emotional pain and suffering, loss of life enjoyment, or other mental health condition that

                                        [Plaintiffs] faced prior to meeting Defendant Yesner, and whether [Plaintiffs] received treatment

                                        for same.” None of the Plaintiffs provided a substantive response to this interrogatory. Instead,

                                        they all objected that the information was “not reasonably calculated to lead to the discovery of

                                        relevant and/or admissible evidence,” and objected to it as “harassing and annoying and beyond

                                        the scope of discovery.” See Exs. 8-13 (Plaintiffs’ discovery responses). Although Plaintiffs’

                                        counsel provided “diagnostic evaluation[s]” from a clinical psychologist for Plaintiffs Jane Doe

                                        VI, Heppner, Dutchuk, and Johnson those evaluations provide minimal—if any—historical
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        information, as is needed to rigorously and independently evaluate Plaintiffs’ claims and alleged
         PERKINS COIE LLP




                                        damages.




                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                          -7-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH         Document 109 Filed 07/09/21 Page 7 of 21
                                               This interrogatory is intended to elucidate the Complaint’s Prayer for Relief (Dkt. 74, at

                                        67) which requests “damages for past, present, and future emotional pain and suffering” and

                                        “ongoing and severe mental anguish,” and is thus reasonably calculated to lead to the discovery

                                        of relevant and admissible evidence. This information is relevant because the University fairly

                                        must be able to separate any pre-existing mental anguish, emotional pain and suffering, loss of

                                        life enjoyment, or other mental health conditions that Plaintiffs faced prior to the events alleged

                                        in the Complaint to understand the damages potentially attributable to the allegations in the

                                        Complaint, and not other sources.

                                               Because Plaintiffs have put their “severe mental anguish” directly at issue in this lawsuit,

                                        there is a specific need for the medical information requested. See Alaska R. Evid. 504(b). In

                                        considering the scope of Alaska R. Evid. 504(b), the Alaska Supreme Court has clarified that

                                        claims that go beyond “garden-variety mental anguish claims,” as do the claims at issue here,

                                        necessarily place the plaintiffs’ mental condition in controversy and place related information

                                        outside the scope of any otherwise applicable privilege. Kennedy v. Municipality of Anchorage,

                                        305 P.3d 1284, 1289-92 (Alaska 2013). “A claim is not a garden-variety anguish claim if it

                                        involves a diagnosable mental disease or disorder, medical treatment or medication,

                                        longstanding, severe, or permanent emotional distress, physical symptoms, or expert testimony.

                                        Garden-variety claims will typically involve emotions rather than conditions.” Id. at 1292.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        Because Plaintiffs’ allege “severe mental anguish,” their claims are not garden variety and thus
         PERKINS COIE LLP




                                        the information requested is not privileged.

                                               Comparing the two Kennedy plaintiffs helpfully illustrates the difference between claims


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                         -8-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH         Document 109 Filed 07/09/21 Page 8 of 21
                                        that are garden-variety versus those that are not, and confirms that the Plaintiffs here allege only

                                        the former. The first plaintiff in Kennedy “described his mental anguish claim by referring to

                                        simple emotions. He asserted that he was ‘very angry, disappointed, and occasionally sad,’”

                                        which the Court held were garden variety. But the second plaintiff “described more severe

                                        symptoms,” including being “disturbed” by the alleged discrimination, and saying that it made

                                        him “feel sad, resulting in lower activity and feeling anxious, empty, hopeless, helpless,

                                        worthless, guilty, irritable[,] and restless,” and caused him “insomnia, fatigue, loss of energy,

                                        aches and pains, and a strained relationship with my wife and children.” Id. The Alaska Supreme

                                        Court held that these claims were not garden variety claims because the alleged “symptoms could

                                        suggest that he may suffer from a diagnosable medical condition.” Id. So too here.

                                               Like the second plaintiff in Kennedy, Plaintiffs are seeking damages for prolonged

                                        emotional distress that they explicitly describe as “severe mental anguish.” Dkt. 74, at 67. It is

                                        hardly fair to the University to have to defend against Plaintiffs’’ claims and requested damages

                                        without understanding the scope and extent of Plaintiffs’ alleged mental anguish related to the

                                        alleged events in the Complaint versus those which may be attributable to other causes.

                                                   B. Interrogatory No. 4

                                               Interrogatory No. 4 asks Plaintiffs to “[i]dentify every person to which or whom you have

                                        inquired about or applied for employment since you first met Defendant Yesner,” and asked
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        them to state for each the date of the inquiry and/or application, the position(s) applied for, and
         PERKINS COIE LLP




                                        whether they were offered an interview and/or position. This interrogatory is narrowly tailored

                                        to provide information relevant to Plaintiffs’ claims that they have suffered “loss of earnings”


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                          -9-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                         Case 3:19-cv-00136-HRH         Document 109 Filed 07/09/21 Page 9 of 21
                                        and “loss of future earnings and earning capacity” (Dkt. 74 ¶¶ 189, 199, 208), as well as “damage

                                        to and delays in their careers” (Dkt. 74 ¶ 208) and “past and present lost earnings and earning

                                        capacity” (Dkt. 74, at 67), and thus is reasonably calculated to lead to the discovery of relevant

                                        and admissible evidence. Based on these claims, the University needs to be able to investigate

                                        all of the Plaintiffs’ actual and potential employment opportunities to understand the full scope

                                        of alleged liability and damages potentially related to the claims in this case.

                                               Plaintiffs Doe, Dutchuk, Johnson, and Ortiz provided no substantive response to this

                                        interrogatory and objected that the information was “overbroad and vague,” and as “harassing,

                                        annoying and not reasonably calculated to lead to the discovery of relevant and/or admissible

                                        evidence.” See Ex. 12 at 6; Ex. 141 at 7; Ex. 10 at 6; and Ex. 8 at 6.

                                               For the Plaintiffs who did provide responses to this interrogatory, their responses were

                                        incomplete, which prevents the litigation from proceeding in good faith. Specifically, Plaintiff

                                        Heppner provided answers that lacked dates. The University requires this information to

                                        understand when those employment applications occurred in relation to the alleged deliberate

                                        indifference, hostile environment, and retaliation that Plaintiff Heppner says caused her damages.

                                        Likewise, Plaintiff Wells provided her CV in response to Interrogatory No. 4, however her CV

                                        does not reflect any employment opportunities that she may have pursued but not gotten as a

                                        result of the allegations in the Complaint. Because the requested information is relevant to the
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        alleged loss of earnings, loss of future earnings, and loss of earning capacity, Plaintiffs should
         PERKINS COIE LLP




                                        be compelled to provide it.

                                                   C. Interrogatory No. 5


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                        -10-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 10 of 21
                                                Interrogatory No. 5 asks Plaintiffs to “[d]escribe in detail every educational pursuit and

                                        employment or position, including but not limited to self-employment and doctoral or

                                        postdoctoral work, you have held since you first met Defendant Yesner,” and asked them to state

                                        for each the start and end dates of each position or relationship, the identity of the persons for

                                        whom they worked, their job titles, and the compensation earned. Plaintiffs Doe, Dutchuk,

                                        Johnson, and Ortiz provided no substantive response to interrogatory and objected that the

                                        request was “overbroad and vague,” and as “harassing, annoying and not reasonably calculated

                                        to lead to the discovery of relevant and/or admissible evidence.” Ex. 12 at 6; Ex. 11 at 7; Ex. 10

                                        at 6; and Ex. 8 at 6.

                                                This interrogatory is narrowly tailored to provide information relevant to Plaintiffs’

                                        claims that they have suffered “damage to and delays in pursuit of [their] education” (Dkt. 74 ¶¶

                                        189, 199, 208) and “damages for deprivation of equal access to the educational benefits and

                                        opportunities provided by the University of Alaska” (Dkt. 74, at 67), and thus is reasonably

                                        calculated to lead to the discovery of relevant and admissible evidence. The University needs to

                                        be able to investigate all of the Plaintiffs’ actual and potential educational opportunities to

                                        understand the full scope of alleged liability and damages potentially related to the claims here.

                                                    D. Interrogatory No. 6

                                                Interrogatory No. 6 asks Plaintiffs to “[d]escribe in detail the sources and amounts of all
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        wages, salary, bonuses, fees, payments, commissions, and/or all other forms of earned or
         PERKINS COIE LLP




                                        unearned income or financial support, including any forms of benefits from any insurance or

                                        government agency (e.g., unemployment, disability, workers’ compensation, and/or social


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                         -11-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 11 of 21
                                        security) that you have received since you first met Defendant Yesner.” None of the Plaintiffs

                                        provided a substantive response to this interrogatory, and instead all objected to it as “overbroad

                                        and vague,” and as “harassing, annoying and not reasonably calculated to lead to the discovery

                                        of relevant and/or admissible evidence.” Ex. 8 at 6; Ex. 9 at 8; Ex. 13 at 6; Ex. 11 at 7; Ex. 12 at

                                        6; and Ex. 13 at 10.

                                               This interrogatory is narrowly tailored to provide information relevant to Plaintiffs’

                                        claims they have suffered “loss of earnings” and “loss of future earnings and earning capacity”

                                        (Dkt. 74 ¶¶ 189, 199, 208), as well as “damage to and delays in their careers” (Dkt. 74 ¶ 208)

                                        and “past and present lost earnings and earning capacity” (Dkt. 74, at 67), and thus is reasonably

                                        calculated to lead to the discovery of relevant and admissible evidence. The University needs to

                                        be able to investigate all of the Plaintiffs’ actual and potential sources of income to understand

                                        the full scope of the alleged liability and damages potentially related to the claims in this case.

                                                   E. Interrogatory No. 8

                                               Interrogatory No. 8 asks Plaintiffs to “[i]dentify all individuals who you have spoken to

                                        about the allegations in the Complaint at any point in time, and as to each person state the precise

                                        nature of what you told them regarding the allegations in the Complaint, the timeframe and

                                        means by which you communicated the information, and to your knowledge whether the person

                                        has made a written or oral statement concerning that information, and if so, the date of that
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        statement.” Plaintiffs Heppner and Wells’s responses to this interrogatory are deficient. Both
         PERKINS COIE LLP




                                        objected to this request as “overbroad and vague, harassing, unduly burdensome and annoying.”

                                        Ex. 13 at 11-12; and Ex. 9 at 8-9.


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                          -12-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 12 of 21
                                               Although Plaintiff Heppner lists the individuals with whom she spoke about the

                                        allegations in the Complaint, she does not include the timeframes for those conversations, the

                                        nature of the communications, or whether she is aware if those individuals have made a written

                                        or oral statement, and if so, the date of their statement. And although Plaintiff Wells listed an

                                        individual with whom she spoke about the alleged harassment, she does not include the

                                        timeframes for those conversations, or whether she is aware if that individual made a written or

                                        oral statement, and if so, the date of their statement.

                                               This interrogatory is narrowly tailored to provide information relevant to Plaintiffs’

                                        claims and the University’s defenses because Plaintiffs’ deliberate indifference claim rises and

                                        falls based on what certain individuals at the University allegedly knew, and when. The

                                        information not supplied is reasonably calculated to lead to the discovery of relevant and

                                        admissible evidence, and thus this Court should require Plaintiffs to provide a fulsome response.

                                                   F. Interrogatory No. 9

                                               Interrogatory No. 9 asks Plaintiffs to “describe in detail when, how, and to whom you

                                        communicated any alleged complaints against Defendant Yesner, and the precise nature of the

                                        complaint, as well as when, how, and from whom you received a response, and the precise nature

                                        of the response.” Plaintiff Heppner’s response to this interrogatory is deficient: she provided six

                                        names, but no additional information, and objected to the request as “overbroad and vague.”
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                               Plaintiff Heppner’s response does not detail when and how she communicated her alleged
         PERKINS COIE LLP




                                        complaints, nor the precise nature of those complaints or any details regarding potential

                                        responses. This interrogatory is narrowly tailored to provide information relevant to the claims


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                         -13-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 13 of 21
                                        in this suit because Plaintiffs’ deliberate indifference claim rises and falls based on what certain

                                        individuals at the University allegedly knew, and when. The information not supplied is

                                        reasonably calculated to lead to the discovery of relevant and admissible evidence, and thus this

                                        Court should require Plaintiffs to provide a fulsome response.

                                                    G. Request for Production No. 2

                                                Request for Production No. 2 asks Plaintiffs to produce “original, completed, signed, and

                                        notarized authorizations for the release of medical, employment, social security, education, and

                                        income tax information.” The University included blank authorizations for the release of this

                                        information with its discovery requests. None of the Plaintiffs provided a substantive response

                                        to this request and instead objected that “this request seeks information that is not relevant and

                                        would not lead to discovery of admissible evidence; the request lacks specificity; the request is

                                        vague and unclear; the request is overbroad and not reasonably tailored to include only a request

                                        for relevant information; the request is unduly burdensome, harassing, annoying. The Alaska

                                        Rules of Civil Procedure and Federal Rules of Civil Procedure do not authorize a creation of an

                                        authorization for a third party to deliver information to a litigant. The rules do not permit the trial

                                        court to force a party to create documents that do not exist, solely to comply with a request for

                                        production.”

                                                The Alaska Rules of Civil Procedure and Federal Rules of Civil Procedure do not prohibit
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        such authorizations, and thus they are impliedly authorized and are a regular part of both Alaska
         PERKINS COIE LLP




                                        and federal practice. Here, the releases are aimed at providing information relevant to Plaintiffs’

                                        claims, and thus are reasonably calculated to lead to the discovery of relevant and admissible


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                            -14-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 14 of 21
                                        evidence. Specifically, Plaintiffs’ Complaint requests “damages for past, present, and future

                                        emotional pain and suffering, ongoing and severe mental anguish, loss of past, present, and future

                                        enjoyment of life and past and present lost earnings and earning capacity,” (Dkt. 74, at 67), and

                                        thus information related to Plaintiffs’ medical, employment, social security, education, and

                                        income is relevant to Plaintiffs’ claims. The University must be able to investigate each of these

                                        aspects of Plaintiffs’ claims to understand the full scope of the alleged liability and damages

                                        potentially related to the claims in this case, as separate from the impacts of any other life events

                                        that the Plaintiffs might have faced.

                                               Regarding medical records in particular, because Plaintiffs allege “severe mental

                                        anguish,” Defendants are entitled to broad discovery into their physical and emotional health—

                                        before, during, and after the alleged incidents—as discussed above. See Kennedy v. Municipality

                                        of Anchorage, 305 P.3d 1284, 1289-92 (Alaska 2013). To the extent that Plaintiffs plan to pursue

                                        their emotional distress claims and offer expert testimony on these claims—as the recent

                                        “diagnostic evaluations” by Suzi Phelps, Ph.D., Clinical Psychologist suggest they will—then

                                        the University is also entitled to discovery and its own investigation into Plaintiffs’ medical

                                        histories. The authorization forms that the University provided for Plaintiffs to sign are an

                                        appropriate means to obtain the information that the University is entitled to receive.

                                                   H. Request for Production No. 5
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                               Request for Production No. 5 asks Plaintiffs to produce all documents “that relate to,
         PERKINS COIE LLP




                                        refer to, concern, or otherwise reflect any other source of income from the time you met

                                        Defendant Yesner to the present, including, but not limited to, payments from any state or federal


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                           -15-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 15 of 21
                                        agencies, payroll documents, earnings records, any retirement benefit payments and

                                        unemployment compensation records.” None of the Plaintiffs provided a substantive response

                                        to this request.

                                                Because Plaintiffs allege that they have suffered “loss of earnings” and “loss of future

                                        earnings and earning capacity” (Dkt. 74 ¶¶ 189, 199, 208), as well as “damage to and delays in

                                        their careers” (Dkt. 74 ¶ 208) and “past and present lost earnings and earning capacity” (Dkt. 74,

                                        at 67), this request is reasonably calculated to lead to the discovery of relevant and admissible

                                        evidence. The University needs to be able to investigate and substantiate all of the Plaintiffs’

                                        sources of income to understand the full scope of alleged damages.

                                                      I. Request for Production No. 9

                                                Request for Production No. 9 asks Plaintiffs to produce “downloads or printouts of all

                                        posts and comments by you since you met Defendant Yesner on any social media website or

                                        application that regard, reference, refer, or relate in any way to Defendant Yesner, your alleged

                                        damages, or any allegations in the Complaint.” Plaintiffs Doe, Dutchuk, Johnson, Ortiz, and

                                        Wells did not provide substantives responses to this request and objected that it was “harassing,

                                        annoying and unduly burdensome,” and asserted that the “Alaska and Federal Rules of Civil

                                        Procedure do not authorize a creation of an authorization for a third party to deliver information

                                        to a litigant. The rules do not permit the trial court to force a party to create documents that do
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        not exist.”
         PERKINS COIE LLP




                                                Nothing about this request concerns any authorization, nor does it require the “creation”

                                        of anything beyond a copy of existing information—which all requests for production inherently


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                         -16-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 16 of 21
                                        do. By its explicit terms, this request is directly tied to Plaintiffs’ allegations and is thus

                                        reasonably calculated to lead to the discovery of relevant and admissible evidence.

                                                   J. Request for Production No. 12

                                               Request for Production No. 12 asks Plaintiffs to produce “all correspondence, notes,

                                        memoranda, notices, forms, or other documents which relate in any way to [their] attempts to

                                        secure employment since [their] met Defendant Yesner, including but not limited to applications

                                        for employment, documents that relate or refer to employment interviews, documents such as

                                        job postings that relate or refer to prospective employment, documents that relate or refer to

                                        offers of employment, appointment calendars, diaries, or employment contracts.” None of the

                                        Plaintiffs provided substantive responses to this request.

                                               Because Plaintiffs allege that they have suffered “loss of earnings” and “loss of future

                                        earnings and earning capacity” (Dkt. 74 ¶¶ 189, 199, 208), as well as “damage to and delays in

                                        their careers” (Dkt. 74 ¶ 208) and “past and present lost earnings and earning capacity” (Dkt. 74,

                                        at 67), this request is reasonably calculated to lead to the discovery of relevant and admissible

                                        evidence. The University needs to be able to investigate and substantiate all of the Plaintiffs’

                                        actual and potential employment opportunities to understand the full scope of alleged liability

                                        and damages.

                                                   K. All Requests for Admission
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                               Plaintiffs Doe, Dutchuk, Johnson, and Wells provided inadequate responses to all of the
         PERKINS COIE LLP




                                        Requests for Admission served on them (the substance of which varied by Plaintiff). For each,

                                        the Plaintiffs responded solely that they “object[] to this request as overbroad and vague” or


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                        -17-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 17 of 21
                                        “vague and ambiguous,” and stated that they “can neither admit nor deny the truthfulness of this

                                        statement.”

                                               These responses are deficient under Fed. R. Civ. P. 36(a)(4), which requires that “[i]f a

                                        matter is not admitted, the answer must specifically deny it or state in detail why the answering

                                        party cannot truthfully admit or deny it. A denial must fairly respond to the substance of the

                                        matter; and when good faith requires that a party qualify an answer or deny only a part of a

                                        matter, the answer must specify the part admitted and qualify or deny the rest. The answering

                                        party may assert lack of knowledge or information as a reason for failing to admit or deny only

                                        if the party states that it has made reasonable inquiry and that the information it knows or can

                                        readily obtain is insufficient to enable it to admit or deny.”

                                               The University raised this issue in its March 15, 2021 meet and confer letter and again in

                                        its May 18, 2021 email. To-date, Plaintiffs have failed to provide complete responses. Therefore,

                                        the Court should now order Plaintiffs to produce materials pursuant to all Requests for

                                        Admission.

                                                   L. Supplemental Responses

                                               Finally, a significant portion of Plaintiffs’ discovery responses indicated that Plaintiffs’

                                        counsel would follow-up with supplemental information, which they have yet to do. Based on

                                        Plaintiffs’ responses, the University is awaiting supplemental responses to the following:
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                                          For Plaintiff Doe VI, see Ex. 12 (responses from Plaintiff Doe VI)
         PERKINS COIE LLP




                                                               o Interrogatory Nos. 1-2, 7-13

                                                               o Request for Production Nos. 1, 3-4, 7, 10-11, 14-23


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                         -18-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 18 of 21
                                                          For Plaintiff Dutchuk, see Ex. 11 (responses from Plaintiff Dutchuk)

                                                               o Interrogatory Nos. 7-9, 11

                                                               o Request for Production Nos. 1, 3-4, 7-8, 10-11, 14-23, 34

                                                          For Plaintiff Heppner, see Ex. 13 (responses from Plaintiff Heppner)

                                                               o Interrogatory No. 7

                                                               o Request for Production Nos. 3-4, 7, 11, 16-23, 34-36

                                                          For Plaintiff Johnson, see Ex. 10 (responses from Plaintiff Johnson)

                                                               o Interrogatory Nos. 1-2, 7-9, 11

                                                               o Request for Production Nos. 1, 3-4, 7, 10-11, 14-23

                                                          For Plaintiff Ortiz, see Ex. 8 (responses from Plaintiff Ortiz)

                                                               o Interrogatory Nos. 1-2, 7-9, 11

                                                               o Request for Production Nos. 1, 3-4, 7-8, 10-11, 14-23

                                                          For Plaintiff Wells, see Ex. 9 (responses from Plaintiff Wells)

                                                               o Interrogatory No. 7

                                                               o Request for Production Nos. 3-4, 7-8, 10-11, 14-23

                                               The University has received no communication from Plaintiffs’ counsel as to when to

                                        expect any supplemental responses.

                                                                                CONCLUSION
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                               In sum, Plaintiffs’ discovery responses to date neither detail information nor provide
         PERKINS COIE LLP




                                        documents necessary to paint a concrete picture of the facts supporting their claims, or what their

                                        alleged damages and magnitude might be. At present, the University is unfairly unable to defend


                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                         -19-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 19 of 21
                                        against Plaintiffs’ legal claims and requests for damages or engage in mediation in good faith.

                                        Because each of the University’s discovery requests are relevant and the University has not

                                        received timely responses to the requests detailed above, the University asks that this Court

                                        require Plaintiffs to provide comprehensive responses, and to pay the University all reasonable

                                        expenses incurred in making this motion—which should not have been necessary—pursuant to

                                        Fed. R. Civ. P. 37(a)(5).
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                     -20-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 20 of 21
                                                                   CERTIFICATION OF WORD COUNT

                                               The University certifies that this Motion complies with Local Rule 7.4(a)(2) requiring

                                        that motions brought under Fed. R. Civ. P. 37 must not exceed 20 pages or 5,700 words. The

                                        word count of this Motion is 4970.


                                                DATED: July 9, 2021.

                                                                                    PERKINS COIE LLP

                                                                                    s/Sarah Schirack
                                                                                    Sarah L. Schirack, Alaska Bar No. 1505075
                                                                                    s/Danielle M. Ryman
                                                                                    Danielle M. Ryman, Alaska Bar No. 9911071
                                                                                    PERKINS COIE LLP
                                                                                    1029 West Third Avenue, Suite 300
                                                                                    Anchorage, AK 99501-1981
                                                                                    Telephone: 907.279.8561
                                                                                    Facsimile: 907.276.3108
                                                                                    Attorneys for Defendants
                                                                                    UNIVERSITY OF ALASKA BOARD OF
                                                                                    REGENTS AND UNIVERSITY OF ALASKA
                                                                                    SYSTEM


                                                                       CERTIFICATE OF SERVICE


                                        I hereby certify that on July 9, 2021, I filed a true and correct copy of the foregoing document
907.279.8561 / Facsimile 907.276.3108




                                        with the Clerk of the Court for the United States District Court – District of Alaska by using the
 1029 West Third Avenue, Suite 300




                                        CM/ECF system. Participants in Case No. 3:19-cv-00136-HRH who are registered CM/ECF
     Anchorage, AK 99501-1981




                                        users will be served by the CM/ECF system.
         PERKINS COIE LLP




                                        s/Sarah Schirack



                                         MOTION TO COMPEL
                                         Dutchuk, et al. v. Yesner, et al.                                                        -21-
                                         Case No. 3:19-cv-00136-HRH
                                        152682866.7
                                        Case    3:19-cv-00136-HRH Document 109 Filed 07/09/21 Page 21 of 21
